Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-14-2009

Edward Corey Jr. v. Ronnie Holt
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-4723




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Edward Corey Jr. v. Ronnie Holt" (2009). 2009 Decisions. Paper 1544.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1544


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CLD-137                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 08-4723
                                      ___________

                           EDWARD HAROLD COREY, JR.,
                                           Appellant

                                            v.

                             RONNIE R. HOLT, WARDEN
                             __________________________

                      Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                              (D.C. Civil No. 08-cv-0760)
                            District Judge: John E. Jones III
                            __________________________

                  Submitted for Possible Summary Action Pursuant to
                       Third Circuit LAR 27.4 and I.O.P. 10.6
                                    March 19, 2009

          Before: RENDELL, HARDIMAN and STAPLETON, Circuit Judges

                                  (Filed; April 14, 2009)
                                        _________

                               OPINION OF THE COURT
                                     _________

PER CURIAM

       Appellant Edward Harold Corey, a federal prisoner proceeding pro se, appeals

from the order of the United States District Court for the Middle District of Pennsylvania

denying his petition for writ of habeas corpus filed under 28 U.S.C. § 2241. For the
reasons set forth below, we will summarily affirm. See I.O.P. 10.6.

       In his habeas petition, Corey challenged the Federal Bureau of Prisons’ (“BOP”)

calculation of his federal sentence. Specifically, he claimed that he should have received

574 days credit toward his current federal sentence for a period when he was held in two

county jails prior to his federal sentencing.

       Corey received his first federal sentence on May 31, 1988, when he was sentenced

to two concurrent 20-year terms of imprisonment for separate bank robbery convictions in

the United States District Court for the Southern District of Iowa. On November 30,

1988, Corey was sentenced to a 20-year term of imprisonment for bank robbery by the

United States District Court for the District of North Dakota. The sentence was to run

consecutively to the term of imprisonment in the Southern District of Iowa. On March

13, 1989, Corey was sentenced to two concurrent 10-year terms of imprisonment for

separate bank robbery convictions in the United States District Court for the Northern

District of Iowa. The sentencing judge ordered that the terms run concurrent with each

other, but consecutive to the previously imposed terms in the Districts of Southern Iowa

and North Dakota. On January 19, 1990, Corey was sentenced to two consecutive 20-

year terms of imprisonment for separate bank robberies in the United States District Court

for the Eastern District of Wisconsin. The sentencing judge ordered that this term run

concurrent with the previously imposed terms of imprisonment.

       On October 11, 2000, Corey was released on parole with 13,515 days remaining on



                                                2
his sentences. On November 17, 2000, Corey was arrested by the United States Marshals

Service for violations of the conditions of his parole. On January 31, 2001, his parole

was revoked. Corey was given no credit for the period from November 4, 2000 to

November 16, 2000, thus 13,492 days remained on Corey’s parole-violator term.

        On December 3, 2001, Corey was released on parole, with 13,110 days remaining

on his sentences. He was arrested again for violating the conditions of his release on

October 28, 2002. On June 16, 2003, Corey’s parole was revoked. He was given no

credit for any time spent on parole and, thus, 13,110 days remained on his parole-violator

term.

        Corey was given a new parole date of January 23, 2004 and was eventually housed

at a community corrections center in Cedar Rapids, Iowa, for pre-release services. On

December 23, 2003, Corey escaped from the facility. He was later arrested in Marysville,

Kansas, on May 10, 2005, and charged with burglary, conspiracy to commit burglary, and

theft in state court. Those charges were later dismissed.

        The BOP determined that Corey was ineligible for credit toward his sentences for

the “inoperable time” between the date of his escape and the date of his arrest. He was

given a new parole date of January 23, 2007. After his arrest, Corey was initially housed

in the Marshall County Jail in Marysville, Kansas. In order to allow him to begin serving

his sentence as of the date of his arrest, the BOP designated that facility as the place of

confinement for the resumption of his parole-violator term. Between the time of his



                                              3
arrest and his parole date, Corey was also incarcerated in Linn County Jail and Benton

County Jail, two Iowa state facilities. It is the time spent in these two facilities that Corey

sought to have credited toward his present escape sentence in his § 2241 petition.

       Corey was paroled on January 23, 2007. On that same day, he was sentenced in

the Northern District of Iowa on new federal charges arising from his escape. This

sentence was to run consecutively to Corey’s prior sentences. Corey began serving that

sentence on January 23, 2007, the day that he was paroled from his prior sentences.

       The District Court determined that Corey’s request to have the time he spent in

Linn County Jail and Benton County Jail credited toward his current federal sentence was

precluded by statute. Because the time spent in those facilities had already been credited

toward his bank robbery sentences, he was not allowed to “double-count” that time

toward his current escape sentence.

       Corey argued that the time spent in the county facilities had not been counted

toward his bank robbery sentences. After examining the BOP’s calculations, the district

court determined that the time that Corey spent in county prison had already been credited

toward his bank robbery sentences. Thus, he was not entitled to a double credit of that

time toward his escape sentence.

                                              II.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. When

reviewing the denial of a § 2241 petition, we conduct plenary review of a district court's



                                               4
legal conclusions and review the court's factual findings for clear error. Vega v. United

States, 493 F.3d 310, 314 (3d Cir. 2007).

       We find no basis for disagreeing with the District Court's conclusion that

18 U.S.C. § 3585(b) prohibits the BOP from crediting a prisoner's sentence for time spent

in custody that has already been credited to another federal sentence. The statute

expressly prohibits the double credit Corey seeks, see 18 U.S.C. § 3585(b); see also

United States v. Wilson, 503 U.S. 329, 337 (1992).

       As mentioned above, when Corey was released on parole in December 3, 2001, he

had 13,110 days remaining on his bank robbery sentences. He was arrested on October

28, 2002 for violating the conditions of his release, and no credit was given for the time

he spent on parole. Therefore, as of October 28, 2002, Corey had 13,110 days remaining

on his sentence. Corey was incarcerated for 422 days from October 28, 2002 until his

escape on December 23, 2003. The BOP subtracted those 422 days, leaving 12,688 days

remaining on Corey’s robbery sentences. Corey did not receive any credit for the 503

days of inoperative time between his escape on December 23, 2003 and subsequent arrest

on May 10, 2005. Between May 10, 2005 and his parole on January 23, 2007, Corey

served 624 days, including time spent in Linn County Jail and Benton County Jail. As a

result, the BOP subtracted 624 days from Corey’s sentence, leaving 12,064 days

remaining at the time of his parole on January 23, 2007, a figure accurately reflected in its

report. See Government’s Response at Exh. A-15. Thus, the district court correctly



                                              5
determined that the time Corey spent in county prisons was properly credited toward his

bank robbery sentences and 18 U.S.C. § 3585(b) explicitly precludes that time from also

being counted toward his escape sentence.

       As there is no substantial question presented by this appeal, we will summarily

affirm. See Third Cir. LAR 27.4; I.O.P. 10.6.




                                            6